ORMOND, J.
The writ is sued out against John Tarlton and Seymore Bates, and returned executed on Tarlton alone. The declaration is against them as partners, and judgment by default against both.
The objection here taken is that the defendants should have been described on the writ as partners.
The general doctrine is, that upon general process the plaintiff may declare specially. [Tidd’s Practice, 403.] It was not therefore necessary to describe the defendants as partners in the writ; and as a service on one partner is,by statute,-a service on all, the judgment against both was correct, and must be affirmed.